DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/359,767 filed on June 28, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,051,018. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims 1-8 are similar to claims 1, and 3-8 of the cited patent, and meets the limitations of the current claims. 
Current claims 9-20 are rejected due to similar reason set forth above with respect to claims 1-8.
Table 1 below shows the comparison between the current claims and the claims of patent no. US 11,051,018.
TABLE 1
Current claims 
Patent No. US 11,051,018 claims
1. A method, comprising: responsive to determining that a first number of transform coefficients being decoded from a bitstream were encoded to the bitstream using a transform size which exceeds a threshold, adding one or more coefficients to the first number of transform coefficients to result in a second number of transform coefficients; and producing a decoded video block using a prediction residual produced based on the second number of transform coefficients.
2. The method of claim 1, wherein the first number of transform coefficients are associated with a transform block having a first size and the prediction residual has a second size which is greater than the first size.
3. The method of claim 2, wherein adding the one or more coefficients to the first number of transform coefficients to result in the second number of transform coefficients causes the transform block to have the second size.








4. The method of claim 3, wherein, responsive to the adding, the first number of transform coefficients are located within a first sub-block of the transform block and the second number of transform coefficients are located within one or more other sub-blocks of the transform block.
5. The method of claim 2, wherein adding the one or more coefficients to the first number of transform coefficients to result in the second number of transform coefficients comprises: generating a transform block having the second size based on the second number of transform coefficients.
6. The method of claim 5, wherein the first number of transform coefficients are located within a first sub-block of the transform block having the second size and the second number of transform coefficients are located within one or more other sub-blocks of the transform block having the second size.
7. The method of claim 1, wherein the determining that the first number of transform coefficients were encoded to the bitstream using the transform size is based on one or more syntax elements indicating the transform size within the bitstream.
8. The method of claim 1, wherein the one or more coefficients added to the first number of transform coefficients are zero-value coefficients.



1. A method for decoding an encoded block, the method comprising: decoding quantized transform coefficients of the encoded block from a bitstream; dequantizing the quantized transform coefficients to produce a first number of transform coefficients associated with a transform block having a first size; determining, based on one or more syntax elements within the bitstream, whether the first number of transform coefficients were encoded using a transform size which exceeds a threshold; responsive to determining that the first number of transform coefficients were encoded using a transform size which exceeds the threshold, adding one or more zero value coefficients to the first number of transform coefficients to result in a second number of transform coefficients which is greater than the first number of transform coefficients; inverse transforming the second number of transform coefficients to produce a prediction residual having a second size which is greater than the first size; reconstructing a video block using the prediction residual and a prediction block for the encoded block; and outputting the video block for storage or display.

2. The method of claim 1, wherein the first size is 32×32, the first number of transform coefficients includes 1,024 coefficients, and the transform size is 64×64, and wherein adding the one or more zero value coefficients to the first number of transform coefficients to result in the second number of transform coefficients comprises: adding 3,072 zero value coefficients to the 1,024 coefficients of the first number of transform coefficients to result in 4,096 coefficients of the second number of transform coefficients.
3. The method of claim 2, wherein a transform block resulting from the adding includes four sub-blocks each having a size of 32×32, wherein a first sub-block of the four sub-blocks includes the 1,024 coefficients of the first number of transform coefficients, and wherein the first sub-block is located in an upper-left corner of the transform block.
4. The method of claim 1, wherein the first size is 32×32, the first number of transform coefficients includes 1,024 coefficients, and the transform size is 32×64 or 64×32, and wherein adding the one or more zero value coefficients to the first number of transform coefficients to result in the second number of transform coefficients comprises: adding 1,024 zero value coefficients to the 1,024 coefficients of the first number of transform coefficients to result in 2,048 coefficients of the second number of transform coefficients.
5. The method of claim 4, wherein a transform block resulting from the adding includes two sub-blocks each having a size of 32×32, wherein a first sub-block of the two sub-blocks includes the 1,024 coefficients of the first number of transform coefficients, and wherein the first sub-block is located in an upper-left corner of the transform block.
6. The method of claim 1, wherein adding the one or more zero value coefficients to the first number of transform coefficients to result in the second number of transform coefficients comprises: generating a new transform block having the second size, the new transform block including a first sub-block and one or more second sub-blocks, wherein the first sub-block includes the first number of transform coefficients, wherein the one or more second sub-blocks include the one or more zero value coefficients.
7. The method of claim 6, wherein the first sub-block is located in an upper-left corner of the new transform block.
8. The method of claim 1, wherein the second size is the transform size.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-11, 14, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. (Pub. No. US 20150117537 A1).

Regarding claim 1, Luo discloses a method, comprising: responsive to determining that a first number of transform coefficients being decoded from a bitstream were encoded to the bitstream using a transform size which exceeds a threshold, adding one or more coefficients to the first number of transform coefficients to result in a second number of transform coefficients (Figs. ¶¶0027-0029: The frame size adjustment 128 determines whether a frame is smaller than a predetermined frame size--e.g., whether the frame is the same size as the expected video frame size--and if not, the frame size adjustment 128 pads the DCT coefficients with zeros to increase the frame size) Note that this implies that  the frame size is greater than predetermined frame size; and producing a decoded video block using a prediction residual produced based on the second number of transform coefficients (¶0030: frame/motion prediction 130 is performed on the frames using the inverse of the process utilized by the temporal-redundancy reduction 108 at the transmitter 102).

	Regarding claim 2, Luo discloses the method of claim 1, wherein the first number of transform coefficients are associated with a transform block having a first size (¶0029: one or more of the de-scaled frames may be down-sampled) and the prediction residual has a second size which is greater than the first size (¶0029-0030: the frame size adjustment 128 pads the DCT coefficients with zeros to increase the frame size...frame/motion prediction 130 is performed on the frames using the inverse of the process utilized by the temporal-redundancy reduction 108 at the transmitter 102).

Regarding claim 3, Luo discloses the method of claim 2, wherein adding the one or more coefficients to the first number of transform coefficients to result in the second number of transform coefficients causes the transform block to have the second size (¶0029: the frame size adjustment 128 pads the DCT coefficients with zeros to increase the frame size).

Regarding claim 5, Luo discloses  The method of claim 2, wherein adding the one or more coefficients to the first number of transform coefficients to result in the second number of transform coefficients comprises: generating a transform block having the second size based on the second number of transform coefficients (¶0029: the frame size adjustment 128 pads the DCT coefficients with zeros to increase the frame size).

Regarding claim 8, Luo discloses The method of claim 1, wherein the one or more coefficients added to the first number of transform coefficients are zero-value coefficients (¶0029: the frame size adjustment 128 pads the DCT coefficients with zeros to increase the frame size).
	Regarding claims 9-11, claim 9-11 are drawn to a method claim and recites limitations analogous to claims 1-3. Thus, claims 9-11 is rejected due to similar reasons set forth above with respect to claims 1-3. 
Regarding claim 14,  claim 14 is drawn to a method claim and recites limitation analogous to claim 8. Thus, claim 14 is rejected due to similar reason set forth above with respect to claim 8.
Regarding claims 16-18, claim 16-18 are drawn to a method claim and recites limitations analogous to claims 1-3. Thus, claims 16-18 are rejected due to similar reasons set forth above with respect to claims 1-3. 

Regarding claim 20, claim 20 is drawn to a method claim and recites the limitation analogous to claim 8. Thus, claim 20 is rejected due to similar reason set forth above with respect to claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 6, 7, 12, 13, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (Pub. No. US 20150117537 A1) in view of Yoo et al. (Patent No. US 10,321,155 B2). 

Regarding claim 4, Luo in paragraphs [0029], [0069] discloses padding video frames with zeros to increase its size to the predetermined video frame size, however, Luo is silent regarding wherein, responsive to the adding, the first number of transform coefficients are located within a first sub-block of the transform block and the second number of transform coefficients are located within one or more other sub-blocks of the transform block.
Yoo discloses wherein, responsive to the adding, the first number of transform coefficients are located within a first sub-block of the transform block and the second number of transform coefficients are located within one or more other sub-blocks of the transform block (Figs. 3A-3B, 5, col. 8, lines 37-39, col. 9, lines 35-40: padding_w and padding_h  respectively denote a width and a height of a padding area 31).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Luo by utilizing wherein, responsive to the adding, the first number of transform coefficients are located within a first sub-block of the transform block and the second number of transform coefficients are located within one or more other sub-blocks of the transform block, as taught by Yoo, for increasing encoding efficiency of the padding area (Yoo: col. 1, lines 7-11). 

Regarding claim 6, Luo in paragraphs [0029], [0069] discloses padding video frames with zeros to increase its size to the predetermined video frame size, however, Luo is silent regarding wherein the first number of transform coefficients are located within a first sub-block of the transform block having the second size and the second number of transform coefficients are located within one or more other sub-blocks of the transform block having the second size.
Yoo discloses wherein the first number of transform coefficients are located within a first sub-block of the transform block having the second size and the second number of transform coefficients are located within one or more other sub-blocks of the transform block having the second size (Figs. 3A-3B, 5, col. 8, lines 37-39, col. 9, lines 35-40: padding_w and padding_h  respectively denote a width and a height of a padding area 31).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Luo by utilizing wherein the first number of transform coefficients are located within a first sub-block of the transform block having the second size and the second number of transform coefficients are located within one or more other sub-blocks of the transform block having the second size, as taught by Yoo, for increasing encoding efficiency of the padding area (Yoo: col. 1, lines 7-11). 

	Regarding claim 7, Luo does not explicitly disclose wherein the determining that the first number of transform coefficients were encoded to the bitstream using the transform size is based on one or more syntax elements indicating the transform size within the bitstream.
	However, Yoo discloses wherein the determining that the first number of transform coefficients were encoded to the bitstream using the transform size is based on one or more syntax elements indicating the transform size within the bitstream (col. 6, lines 17-27: information about whether the padding is performed on the input image and a size of the padding area may be transmitted to a video decoding apparatus 200 via a sequence parameter set (SPS). Col. 8, line 63 to col. 9, line 3: the image restorer 26 may obtain information about whether padding is performed on an input image and information about a size of the padding area from an SPS).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Luo by utilizing wherein the determining that the first number of transform coefficients were encoded to the bitstream using the transform size is based on one or more syntax elements indicating the transform size within the bitstream, as taught by Yoo, for increasing encoding efficiency of the padding area (Yoo: col. 1, lines 7-11). 

	Regarding claim 12, claim 12 is drawn to a method claim and recites the limitation analogous to claim 4. Thus, claim 12 is rejected due to similar reasons set forth above with respect to claim 4.

Regarding claim 13, Luo in view of Yoo discloses the method of claim 12. Luo further disclose wherein the first sub-block is located in an upper-left corner of the transform block (See Fig.3, e.g., 302A-302D).
Regarding claim 15, claim 15 is drawn to a method claim and recites the limitation analogous to claims 1 and 7. Thus, claim 15 is rejected due to similar reasons set forth above with respect to claims 1 and 7.

Regarding claim 19, claim 19 is drawn to a method claim and recites the limitation analogous to claims 4, 12, 13. Thus claim 19 is rejected due to similar reasons set forth above with respect to claims  4, 12, 13.

The following is the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Srinivasan (US 20070036443 A1) describes transform-based coding/decoding method. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488